Citation Nr: 1029784	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-07 531	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for schizophrenia. 

3.  Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1979.  
The Veteran also had active duty for training (ACDUTRA) service 
from March 1974 to July 1974. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the RO in 
Jackson Mississippi, which denied entitlement to nonservice-
connected pension benefits, and from a September 2008 rating 
decision of the RO in Cleveland, Ohio, which declined to reopen 
the Veteran's service connection claims for paranoid 
schizophrenia and residuals of a right leg fracture.  These 
claims are under the jurisdiction of the Cleveland RO. 

In August 2006, the Veteran testified at a hearing before a 
decision review officer (DRO) at the Cleveland RO. 

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned at the Cleveland RO.  A transcript of the 
hearing has been associated with the claims file.

The Board finds that the Veteran's petition to reopen his service 
connection claim for residuals of a right leg fracture is more 
appropriately characterized as a claim for a right ankle 
disability.  In this regard, the Veteran's service connection 
claim for residuals of a right leg fracture was originally denied 
in a May 2003 rating decision which the Veteran did not appeal.  
Consequently, the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).  The RO subsequently 
declined to reopen the Veteran's claim in  May 2004 and September 
2008 rating decisions.  However, the Veteran recently submitted 
service treatment records dated in March 1974 reflecting that he 
sprained his right ankle while playing basketball and was placed 
in a short leg walking cast.  While the claim at issue in the May 
2003 rating decision, as well as the current claim, was for 
residuals of a right leg fracture, the Board finds based on this 
record and in light of testimony presented at the August 2006 and 
June 2010 hearings, as well as an August 2004 statement by the 
Veteran, that the Veteran was in fact referring to his right 
ankle.  Moreover, current VA treatment records associated with 
the file do not reflect treatment for the Veteran's right leg, 
but do reflect complaints of right ankle pain and instability.  
See, e.g. June 2006 VA treatment record.  Thus, in keeping with 
VA's policy of construing claims liberally, and in the context of 
the evidence submitted by the Veteran, the Board has re-
characterized the Veteran's claim as one for service connection 
for a right ankle disability.  See Szemraj v. Principi, 357 F.3d 
1370 (2004).  

Furthermore, because the March 1974 service treatment records 
reflecting treatment for a right ankle sprain were not of record 
at the time of the May 2004 rating decision, service connection 
must be considered on a de novo basis.  See 38 C.F.R. § 3.156(c) 
(2009).  Any award based in whole or in part on these recently 
submitted service treatment records will be effective on the date 
entitlement arose or the date VA received the previously denied 
claim, whichever is later.  Id.  

In his February 2006 VA Form 9, the Veteran requested a hearing 
before a member of the Board to be held at his local Regional 
Office with respect to his claim for nonservice-connected pension 
benefits.  A hearing was accordingly scheduled to be held on 
December 6, 2007.  However, the Veteran cancelled this hearing.  
Thus, his request for a hearing is deemed withdrawn and the Board 
may proceed with appellate review.  See 38 C.F.R. § 20.704(e) 
(2009)

In March 2010, the Veteran submitted a claim for 
posttraumatic stress disorder (PTSD).  This claim has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the claims at issue must be remanded for 
further development before they can be properly adjudicated, as 
will be discussed below. 

With regard to the Veteran's petition to reopen his claim for 
service connection for schizophrenia, the Court of Appeals for 
Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 
(2006) that the Veterans Claims Assistance Act (VCAA) requires VA 
to notify claimants of the general requirements to reopen a claim 
and the specific grounds of the previous denial.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009).  
Explaining the reasons for the prior denial clarifies what 
further evidence would be necessary to substantiate the element 
or elements required to establish service connection that were 
found insufficient in the previous denial.  Here, the Veteran was 
sent a July 2008 notice letter which informed him of the elements 
of new and material evidence.  However, it did not provide notice 
of the basis of the prior May 2004 denial.  Rather, it simply 
stated that this claim was previously denied because "the 
evidence submitted failed to substantiate [the Veteran's] claim.  
The Board finds that this notice is not sufficiently specific to 
enable the Veteran to understand which element or elements of his 
claim were found to be lacking in the May 2004 rating decision, 
and therefore what evidence is needed to reopen this claim.  On 
remand, a new notice letter should be sent to the Veteran which 
provides all notice required under the VCAA, as interpreted by 
current controlling law, and informs him of the specific reasons 
his petition to reopen was denied in the May 2004 rating 
decision, as required by Kent.

At the June 2010 Board hearing, the Veteran stated that he was 
receiving disability benefits from the Social Security 
Administration (SSA) for his schizophrenia.  Records of the SSA 
decision granting these benefits and the medical evidence 
associated with this decision are not in the claims file.  The 
Board notes that where VA has notice that the Veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, and 
the supporting medical documents on which the decision was based.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.152(c)(2); Hayes v. Brown, 
9 Vet. App. 67 (1996).  Accordingly, on remand, the agency of 
original jurisdiction (AOJ) should make every effort to obtain 
these records.  All efforts to obtain these records must be 
documented and associated with the claims file.  If the AOJ is 
unable to obtain these records, the Veteran must be notified of 
this fact and a copy of such notification associated with the 
claims file. 

With respect to the Veteran's claim for a right ankle disability, 
the Veteran submitted service treatment records dated in March 
1974 reflecting treatment for a right ankle sprain which were not 
of record when the July 2009 statement of the case (SOC) was 
issued.  This additional evidence is clearly relevant to the 
Veteran's claim and has not been considered by the RO.  A waiver 
of initial RO consideration of this evidence is not of record.  
See 38 C.F.R. § 20.1304 (2009).  Without such a waiver, this 
claim must be returned to the AOJ for readjudication.  See id.; 
see also Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) (holding that a VA regulation allowing the Board 
to consider additional evidence without remanding case to the AOJ 
for initial consideration was invalid).  On remand, the AOJ 
should consider the Veteran's claim for a right ankle disability 
on a de novo basis, taking the newly submitted March 1974 service 
treatment records into account. 

The Board finds that the Veteran's claim for nonservice-connected 
pension benefits is inextricably intertwined with the claim for a 
right ankle disability because adjudication of the latter claim 
may affect the merits and outcome of the former.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In this regard, the 
Board notes that the Veteran's claim for nonservice-connected 
pension benefits was denied by the RO because the RO found that 
he did not meet the basic eligibility requirements for these 
benefits.  In order to be eligible for these benefits, the 
claimant must be a veteran who served in the active military, 
naval, or air service: (1) for ninety (90) days or more during a 
period of war, (2) during a period of war and was discharged or 
released from such service for a service-connected disability, 
(3) for a period of 90 consecutive days or more and such period 
began or ended during a period of war, or (4) for an aggregate of 
90 days or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002).  

Here, the Veteran served on active duty from May 1978 to March 
1979, which was not during a period of war.  See 38 C.F.R. § 3.2 
(2009).  Thus, he would not be eligible for nonservice-connected 
pension benefits based on this period.  See 38 U.S.C.A. 
§ 1521(j).  While the Veteran's period of active duty for 
training (ACDUTRA) from March 1974 to July 1974 occurred during a 
period of war, namely the Vietnam era, veteran status has not 
been established for this period.  See 38 C.F.R. § 3.2(f) 
(providing that the Vietnam era was from February 28, 1961 (or 
from August 5, 1964 for veterans who did not serve in the 
Republic of Vietnam prior to that date) to May 7, 1975).  In 
order for the Veteran to be eligible for pension benefits based 
on his period of ACDUTRA, the record must establish that he was 
disabled during ACDUTRA due to a disease or injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2009); see also Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).  In other words, service connection for a 
disability stemming from this period of ACDUTRA must first be 
granted in order for the Veteran to achieve "veteran status" 
with respect to this period and therefore be eligible for pension 
benefits.  See Paulson, 7 Vet. App. at 470.  As discussed above, 
the March 1974 service treatment records show that the Veteran 
sprained his right ankle during this period of ACDUTRA.  Thus, if 
service connection is granted for his right ankle disability, and 
it is found to have been incurred during this period rather than 
his period of active service from May 1978 to March 1979, then he 
would meet the basis eligibility requirements for nonservice-
connected pension benefits.  As such, the Veteran's claim of 
entitlement to service connection for a right ankle disability 
must be fully adjudicated and developed by the AOJ before the 
claim for nonservice-connected pension benefits can be properly 
adjudicated. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a notice 
letter with respect to his petition to reopen 
his service connection claim for 
schizophrenia which includes, among other 
things, the elements of new and material 
evidence and the specific basis for the May 
2004 denial of this claim (i.e. which service 
connection elements were found to be 
missing), as required by Kent.  The letter 
should also notify the Veteran of the 
elements of service connection and his and 
VA's respective responsibilities for 
obtaining different types of evidence in 
support of his claim, and provide any other 
notice required under the VCAA as interpreted 
by current controlling legal guidance. 

2.  The AOJ should make every effort to 
obtain the Veteran's SSA records pertaining 
to his schizophrenia, to include any 
decisions made and medical records associated 
with that claim.  All efforts to obtain these 
records should be fully documented and 
associated with the claims file.  If the AOJ 
is unable to obtain these records, it must 
notify the Veteran of this fact and a copy of 
such notification associated with the claims 
file. 

3.  After the above development is completed 
and any other development that may be 
warranted based on action take pursuant to 
the preceding paragraphs, the AOJ should 
readjudicate the Veteran's petition to reopen 
his claim for schizophrenia.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

4.  The AOJ should readjudicate the Veteran's 
claim for a right ankle disability after 
taking into consideration the March 1974 
service treatment records reflecting 
treatment for a right ankle sprain and after 
undertaking any additional development that 
may be warranted to include a VA examination.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

5.  After action taken pursuant to the above 
paragraphs is completed, as well as any other 
development that may be warranted, the AOJ 
should readjudicate the Veteran's claim for 
nonservice-connected pension benefits on the 
merits.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



